[Cite as State ex rel. Jackson v. Villanueva, 2013-Ohio-4196.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99909


                            STATE OF OHIO, EX REL.,
                            CLIFFORD D. JACKSON III
                                                             RELATOR

                                                      vs.

                         JUDGE JOSE A. VILLANUEVA
                                                             RESPONDENT



                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                           Motion No. 466046
                                           Order No. 468013

              RELEASE DATE:                September 25, 2013
FOR RELATOR

Clifford D. Jackson, III, pro se
Inmate No. 642548
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} Clifford D. Jackson III has filed a complaint for a writ of mandamus.

Jackson seeks an order from this court, which requires Judge Jose A. Villanueva to render

a “final appealable order” with regard to his motion for lack of speedy trial and other

unspecified pretrial motions filed in State v. Jackson III, Cuyahoga C.P. No. CR-551409.

Specifically, Jackson seeks to appeal the interlocutory orders rendered by Judge

Villanueva in the underlying criminal action. For the following reasons, we decline to

issue a writ of mandamus on behalf of Jackson and grant Judge Villanueva’s motion for

summary judgment.

       {¶2} Initially, we find that Jackson has failed to comply with Loc.App.R.

45(B)(1)(a), which mandates that a complaint for a writ of mandamus must be supported

by a sworn affidavit that specifies the details of his claim for relief. State ex rel. Leon v.

Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914

N.E.2d 402; State ex rel. Santos v. McDonnell, 8th Dist. Cuyahoga No. 90659,

2008-Ohio-214; Turner v. Russo, 8th Dist. Cuyahoga No. 87852, 2006-Ohio-4490; Barry

v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324.

       {¶3} In addition, Jackson has failed to comply with R.C. 2969.25(A), which

provides that an inmate who commences a civil action against a governmental entity or

governmental employee must file an affidavit that contains a description of each civil

action or appeal of a civil action that the inmate has filed in the previous five years in any
state or federal court.    Jackson has not attached an affidavit, mandated by R.C.

2969.25(A), to his complaint for a writ of mandamus. The failure of Jackson to comply

with R.C. 2969.25(A) warrants dismissal of his complaint for a writ of mandamus.

Clarke v. McFaul, 8th Dist. Cuyahoga No. 89447, 2007-Ohio-2520; Turner v. Russo, 8th

Dist. Cuyahoga No. 87852, 2006-Ohio-4490.

      {¶4} Jackson has also failed to comply with R.C. 2969.25(C), which requires that

an inmate, who files a complaint against a government entity or government employee,

must support the complaint with a statement that: 1) sets forth the balance in the inmate’s

account for the preceding six months, as certified by the institutional cashier; and 2) a

statement that sets forth all other cash and items of value owned by the inmate. The

failure of Jackson to comply with R.C. 2969.25(C) warrants dismissal of his complaint

for a writ of mandamus. Martin v. Woods, 121 Ohio St.3d 609, 2009-Ohio-1928, 906

N.E.2d 1113; State ex rel. Marshall v. Cuyahoga Cty. Court of Common Pleas, 8th Dist.

Cuyahoga No. 99114, 2013-Ohio-705; Gaston v. Reid, 8th Dist. Cuyahoga No. 98192,

2012-Ohio-2937.

      {¶5} Finally, a review of the docket in Jackson III, supra, clearly demonstrates that

Jackson, on July 18, 2013, filed an appeal from the conviction and sentence imposed by

the trial court. The appeal, filed by Jackson, constitutes an adequate remedy at law

through which it is possible to address any claimed errors of law associated with either

the denial of his motion for speedy trial or other unspecified pretrial motions. State ex

rel. Hughley v. McMonagle, 121 Ohio St.3d 536, 2009-Ohio-1703, 905 N.E.2d 1220.
      {¶6} Accordingly, we grant Judge Villanueva’s motion for summary judgment.

Costs to Jackson. The court directs the clerk of court to serve all parties with notice of

this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

      {¶7} Writ denied.


_________________________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR